DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-7) in the reply filed on 12/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “3a” and “6”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “which inner tire” in line 5 should be written as –wherein the inner tire—and the phrase “which area” in line 9 should be written as –wherein the surface area—for grammatical clarity.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  there is an additional space after the phrase “claim 1” and before the comma (“,”) in line 1 that should be removed.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “less the” in line 2 should be written as –less than the—for grammatical clarity.  Appropriate correction is required.

Claims 1-7 are objected to because of the following informalities:  the phrase “Vehicle wheel assembly” in line 1 of claim 1 should be written as –A vehicle wheel assembly—and the phrases “Vehicle wheel assembly” in line 1 of each of claims 2-7 should be written as –The vehicle wheel assembly—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrases “the cross-sectional surface area” in lines 8-9 and “the plane” in line 9 lack sufficient antecedent basis. 
Regarding claim 1, the phrase “the tire” in line 9 is unclear. The claim previously disclosed an outer tire and an inner tire, thus it is unclear which tire is now being referred to. Does it refer to the outer tire, the inner tire, or to a new and different tire which therefore lacks sufficient antecedent basis? For the purposes of examination, the examiner assumes any of the aforementioned interpretations will satisfy the claim limitation. 
Claims 2-7 are indefinite by dependence on claim 1. 

Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of 150-400 kgm-3, and the claim also recites 200-300 kgm-3 which is the narrower statement of the range/limitation. The claim(s) are considered 

Regarding claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of 0.96 times or less, and the claim also recites 0.90 times or less which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 4, the phrase “the diameter” in line 2 lacks sufficient antecedent basis. 

Regarding claim 5, the phrase “the distance” in line 2 lacks sufficient antecedent basis. 

Regarding claim 7, the phrases “the lateral faces” in line 2 and “the thickness” in lines 2-3 lack sufficient antecedent basis. 
Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation of 0.75 mm or less, and the claim also recites 0.50 mm or less which is the narrower statement of the range/limitation. The claim(s) are considered 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookstaver et al. (EP 0057917) and Han et al. (CN 105034697, see machine translation).

Regarding claim 1, Bookstaver discloses a vehicle wheel assembly (Figs. 1, 4), comprising: a wheel rim (Fig. 1: 17) having two opposed circular rim flanges (Fig. 4: 25, 27) (Page 4 lines 9-11, 24-28); an outer tire (Figs. 1, 4: 15) having two beads (Fig. 4: 29, 31) secured at the circular rim flanges (Fig. 4: 25, 27) (Page 4 lines 29-30); a non-pneumatic inner tire (Figs. 2-4: 11) comprising polyurethane foam (Page 4 lines 5-12; Page 5 lines 7-13), wherein the inner tire (Fig. 4: 11) is enclosed by the outer tire (Fig. 4: 15) and the wheel rim (Fig. 4: see rim 17 of fig. 1 comprising flanges 25, 27); wherein the inner tire (Fig. 4: 11) in the assembly is in a compressed state S1 (Fig. 4), which state is compressed as compared to a relaxed state S2 (Figs. 3-4: see how the cross-sectional dimension of the inner tire 11 in the relaxed state has a cross-sectional dimension D larger than in the compressed state having a cross-sectional dimension d) when the inner tire is not enclosed by the outer tire (Fig. 3) (Page 4 lines 9-16), the compression being such that the cross-
Although Bookstaver discloses the non-pneumatic inner tire (Figs. 2-4: 11) comprising polyurethane foam, Bookstaver is silent as to whether the polyurethane foam may be expanded thermoplastic polyurethane (E-TPU). 
Nevertheless, it is generally known in the tire art that expanded thermoplastic polyurethane (E-TPU) may be used as a solid inner tire. For instance, Han teaches an E-TPU tire used for low-speed vehicles such as tricycles, bicycles, sports vehicles, scooters, toy vehicles, vehicles for the disabled, or non-motor vehicles or motor vehicles ([0002]), wherein the benefits of such a tire include: no need to be inflated, having the characteristics of anti-riot, no fear of puncture, maintenance-free, light weight, good elasticity, excellent friction with the ground, low manufacturing cost, long service life, etc. ([0028]-[0029]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the polyurethane foam inner tire of Bookstaver such that the inner tire comprises expanded thermoplastic polyurethane (E-TPU) so as to provide a tire for low-speed vehicles such as bicycles, etc. that does not need to be inflated, has the characteristics of anti-riot, has no fear of puncture, is maintenance-free, is light weight, has good elasticity, has excellent friction with the ground, has low manufacturing cost, has long service life, etc., as taught by Han.

Regarding claim 3, Bookstaver further discloses that the inner tire (Figs. 2-4: 11) has an overall exterior diameter that is slightly greater than that of the outer tire (Figs. 1, 4: 15) and, in its uncompressed (i.e. relaxed) condition, it is 10% larger in cross section than the corresponding cross section of the tube cavity formed in the outer tire (Fig. 4: 15) (Page 4 lines 34-35; Page 5 lines 1-4). In other words, the cross 

Regarding claim 5, Bookstaver further discloses that the inner tire has a tongue with an axial dimension disposed between the flanges of the rim that is approximately 10% or less than the axial dimensions between the flanges so as to thus provide sufficient room to accommodate the tongue during mounting of the inner and outer tires on the rim (Page 5 lines 23-28). In other words, the axial distance between the rim flanges is a result effective variable that will affect the dimensions of the tongue of the inner tire and thereby affect the size of tire that may be mounted on the rim. 
Thus, while Bookstaver does not explicitly recite the value for a distance between the rim flanges, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance between the rim flanges. 

Regarding claim 6, Bookstaver further discloses that the inner tire (Fig. 4: 11) and the outer tire (Fig. 4: 15) are connected to each other (Fig. 4).

.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookstaver et al. (EP 0057917) and Han et al. (CN 105034697, see machine translation) as applied to claim 1 above, and optionally further in view of Durczok et al. (DE 3129434, see machine translation).

Regarding claim 2, while Bookstaver does not explicitly recite the value for the density of the inner tire, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said density. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the density of the inner tire. 
Optionally, Durczok teaches a vehicle tire, consisting of a rim, a rubber casing (i.e. outer tire) carried by this and a casing filling profile blank (i.e. inner tire) for generating a sufficient load-bearing capacity and for suspension and damping ([0002]), wherein the inner tire is compressed upon mounting and may be used in bicycle tires ([0013], [0016]-[0017]) similar to Bookstaver, and wherein the profile blank consists of open-cell polyurethane foam with a density that is approximately 150 kg /m3, which falls within the claimed range of 150 to 400 kg m-3. Case law holds that in the case where the claimed ranges . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookstaver et al. (EP 0057917) and Han et al. (CN 105034697, see machine translation) as applied to claim 1 above, and optionally further in view of Kondo et al. (US 2010/0084064).

Regarding claim 4, Bookstaver further discloses that the inner tire (Figs. 2-4: 11) has an overall exterior diameter that is slightly greater than that of the outer tire (Figs. 1, 4: 15) and, in its uncompressed condition, it is 10% larger in cross section than the corresponding cross section of the tube cavity formed in the outer tire (Fig. 4: 15) (Page 4 lines 34-35; Page 5 lines 1-4). In other words, the diameter as well as the cross section (i.e. SA) are result-effective variables that affect the amount of compression between the uncompressed and compressed states of the inner tire. 
Thus, while Bookstaver does not explicitly recite the value for a diameter DMs2 of the inner tire in state S2, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said diameter. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter DMs2 of the inner tire in state S2. 
s2 of the inner tire in state S2, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said surface area. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the surface area SAs2 of the inner tire in state S2. 
Optionally, Kondo teaches a puncture free tire tube (i.e. inner tire) similar to that disclosed by Bookstaver, wherein the tire tube contains a main body that is fitted under compressive deformation into the tube housing space of the annular tire outer wall (i.e. outer tire), and a rim fitting part that is molded integrally with the main body and is fitted under compressive deformation into an annular space of the rim ([0014]). Kondo further teaches that the inner tire (Figs. 1-9: C1) has a circular cross section with an outer diameter of 30 mm which corresponds to the tire size ([0052]). In other words, Kondo teaches that the diameter of the inner tire is a result effective variable that will affect the desired tire size, and thus provides yet another motivation for one of ordinary skill in the art to optimize the diameter and/or surface area of the inner tire. Moreover, Kondo teaches a tire that is generally known in the art as having a diameter of 30 mm, which falls within the claimed range of 30 to 40 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of the inner tire in state S2. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Bookstaver in order to form a tire size (via the diameter of the inner tire) generally known in the substantially similar art, such as the tire taught by Kondo. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF E PAQUETTE/Examiner, Art Unit 1749